DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-18 in the reply filed on 1 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and  5-7,  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Angelico 4429451.
Angelico discloses the claimed invention as recited in the claims:


1. (original) A crimper for altering an expandable medical device from an uncompressed state to a compressed state, the crimper comprising: a first arm 12 comprising a first crimper die A1, the first crimper die defining a first tapered channel; and a second arm 15 coupled to the first arm at a pivot 18 connection and comprising a second crimper die A2 defining a second tapered channel, wherein: the pivot connection enables the first arm and the second arm to rotate about the pivot connection from an open state to a closed state, when the first arm and the second arm are in the open state, the first arm and second arm are rotate at an angle relative to one another to allow loading of the expandable medical device into the first tapered channel or the second tapered channel and to allow positioning of the expandable medical device relative to a delivery device, and when the first arm and the second arm transition from the open state to the closed state, the first tapered channel and the second tapered channel form a chamber that is configured to crimp the expandable medical device from the uncompressed state to the compressed state. See Fig. 1 Annotated


    PNG
    media_image1.png
    456
    809
    media_image1.png
    Greyscale






5. (currently amended) The crimper of any of claims claim 1, wherein the chamber formed by the first tapered channel and the second tapered channel comprises an approximate rhombohedron shaped cross-section. See Fig.1

6. (original) The crimper of claim 5, wherein the chamber formed by the first tapered channel and the second tapered channel transitions from the approximate rhombohedron shaped cross- section to an approximate circular cross-section as the first arm and the second arm transition to the closed state. See Fig. R1

    PNG
    media_image2.png
    495
    711
    media_image2.png
    Greyscale


7. (currently amended) The crimper of claims claim 1, wherein the pivot connection comprises one or more of a pin 18, a rivet, a screw, an axel, and a bolt.


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelico 4429451 in view of Wilhelm et al 6151950.
Angelico discloses the claimed invention as recited above except for first and second rows of die elements. 
Wilhelm et al discloses that is known in the prior art to have a plurality of rows on a single die See Fig.2  with volumetric spaces in order to perform crimping and it would have been obvious at the time of invention to one having ordinary skill in the art at the time invention to have replaced the dies A1 & A2 of Angelico in order to have a plurality of crimping elements on each die as matter 
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelico 4429451 in view of Gouveia et al. 5211050.
Angelico discloses the claimed invention as recited above except for a pivot with a spring.
Gouveia et al  disclose that is known in the prior art to have a  pivot 82 for a tool with a spring  89 in order to create plyability in the pivot  which enhances adjustability and it would have been obvious at the time of invention to one having ordinary skill in the art at the time invention to have modified the pivot pin of Angelico with spring inorder to increase plyability as taught by Willhelm et al which would yield the predictable result of pivots which provides a plyable pivot for the tool .KSR
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelico 4429451 in view of  Gouveia et al  5211050.
Angelico discloses the claimed invention as recited above except for a materials  
Gouveia et al  disclose that is known in the prior art to have a  pivot 82 for a tool with a spring  89 in order to create plyability in the pivot  which enhances adjustability and it would have been obvious at the time of invention to one having ordinary skill in the art at the time invention to have modified the pivot pin of Angelico with spring inorder to increase plyability as taught by Willhelm et al 
Claims 9-10 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelico 4429451 .
Angelico discloses the claimed invention as recited above except for disclosure of materails for construction such as one or more of stainless steel, Delrin, Acrylonitrile Butadiene Styren (ABS), or nylon.

Materials for use in constructed of one or more of stainless steel, Delrin, Acrylonitrile Butadiene Styren (ABS), or nylon are already of invention and known with the art at the time of the invention and it would have been a matter of obvious selection of these materials  a chosen by one having ordinary skill in the art as matter of obvious design choice. KSR
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   The applicant should claim in combination with claim one the pivot on the dies which pivot with respect to the arms,, U shaped channel of arm which have an angular shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is the art of rejection and other art is made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw